DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is amended such that it reads on the elected species B2.  As such, all claims that depend from claim 1 also read on the elected species B2, including now amended claim 17.  Claim 17 is now rejoined since it and claim 1 from which it depends reads on the elected species B2.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 17-19 are objected to because of the following informalities:
in claim 17, line 7: “sampling point” should be “sampling points”;
in claim 18, line 2: “the array” should be “the first array”;
in claim 18, line 4: “the different array” should be “the different second array”;
in claim 19, line 3: “the different array” should be “the different second array”; and
in claim 19, line 5: “the different array” should be “the different second array”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8-10, 13, 15-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “electrical impedance imaging sampling points” in lines 5-6, but it is not clear if this recitation is the same as, related to, or different from “a first array of electrical impedance imaging sampling points” of claim 1, line 3.  If they are the same, “electrical impedance imaging sampling points” in lines 5-6 should be “the first array of electrical impedance imaging sampling points”.  If they are different or related, their relationship should be made clear.
Claim 1 recites “a same electrical impedance imaging electrode frame” in line 16,1 but it is not clear if this recitation is the same as, related to, or different from “an electrical impedance imaging electrode frame” of claim 1, line 4.  If they are the same, “a same electrical impedance imaging electrode frame” in line 16 should be “the same electrical impedance imaging electrode frame” or “the electrical impedance imaging electrode frame”.  If they are different or related, their relationship should be made clear.  
Claim 1 recites “electrical impedance imaging” in line 25, but it is not clear if this recitation is the same as, related to, or different from “electrical impedance imaging” of claim 1, line 18.  If they are the same, “electrical impedance imaging” in line 25 should be “the electrical impedance imaging”.  If they are different or related, their relationship should be made clear.
Claims 3-4, 8-10, 13, and 15-19 are rejected by their dependence from claim 1.
Claim 13 recites “an array of electrodes in the electrode frame” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a unit cell of electrodes that is a smallest pattern of electrodes that can be tessellated to form the electrode frame” of claim 1, lines 13-14.  The relationship between these two recitations should be made clear.
Claim 15 recites “wherein the electrode frame is a fixed arrangement of electrodes” in lines 1-2, which renders the claim indefinite.  It is not clear how this recitation relates to the recitation “a unit cell of electrodes that is a smallest pattern of electrodes that can be tessellated to form the electrode frame” of claim 1, lines 13-14.  Both claims refer to electrodes and an electrode frame, but claim 1 provides that a unit cell of electrodes form the electrode frame while claim 15 provides that the electrode frame is a fixed arrangement of electrodes.  These concepts are not the same, but seem to be alluding to the same structure.  Clarification of the relationship between these two recitations is required.
Claim 16 recites “electrical impedance imaging” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “electrical impedance imaging” of claim 1, line 18 and/or “electrical impedance imaging” of claim 1, line 25.  Clarification among these three recitations is required.
Claim 16 recites “a first time” in line 4, but it is not clear if this recitation is the same as, related to, or different from “a first time” of claim 1, line 20.  If they are the same, “a first time” of claim 16, line 4 should be “the first time”.  If they are different or related, their relationship should be made clear.
Claim 16 recites “a second time” in line 4, but it is not clear if this recitation is the same as, related to, or different from “a second time” of claim 1, line 21.  If they are the same, “a second time” of claim 16, line 4 should be “the second time”.  If they are different or related, their relationship should be made clear.
Claim 17 recites “at least other electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling points” in lines 8-9, but it is not clear if this recitation is the same as, related to, or different from “at least the other electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling points” of claim 16, lines 8-9.  Clarification is required.
Claim 17 recites “at least other electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points” in lines 12-13, but it is not clear if this recitation is the same as, related to, or different from “at least other electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points” of claim 16, lines 12-13.  Clarification is required.
Claim 21 recites “the same electrical impedance imaging electrode frame” in line 20, but it is not clear if this recitation is the same as, related to, or different from “an electrode frame” of claim 21, line 2.  If they are the same, “the same electrical impedance imaging electrode frame” in line 2 should be “the same electrode frame” or “the electrode frame”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.  
Claim 21 recites “electrical impedance imaging” in line 29, but it is not clear if this recitation is the same as, related to, or different from “electrical impedance imaging” of claim 21, line 27.  If they are the same, “electrical impedance imaging” in line 29 should be “the electrical impedance imaging”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-10, 13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0200302 (Wang)(previously cited), in view of U.S. Patent No. 5,840,029 (Mazess)(previously cited).
  Wang teaches the steps of determining an array of sampling points defined by an electrode frame at a first position (FIGS. 3-6 of Wang).  In the same field of medical imaging using discrete electrode elements, Mazess teaches the moving by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the array of electrodes to half the inter-electrode spacing of Wang so as to double the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements.
With respect to claim 1, the combination teaches or suggests a method, comprising: increasing a number and density of sampling points for electrical impedance imaging by:
determining a first array of electrical impedance imaging sampling points defined by an electrical impedance imaging electrode frame that is physically positioned at a first position, wherein the electrode frame defines a relative displacement of electrical impedance imaging sampling points (the first placement of the electrodes in FIGS. 3-6 of Wang);
defining an offset between the first position and a second position, different to the first position, wherein the defining is using a linear translation that is defined by at least one of a fraction of a first basis vector or a fraction of a second basis vector, and wherein a whole of the first basis vector and a whole of the second basis vector define a unit cell of electrodes that is a smallest pattern of electrodes that can be tessellated to form the electrode frame (identification of the amount of moving the electrodes in FIGS. 3-6 of Wang by half the inter-electrode spacing of Wang);
determining a different second array of electrical impedance imaging sampling points defined by a same electrical impedance imaging electrode frame that has been physically repositioned to the different, second position (the second placement of the electrodes after moving the electrodes in FIGS. 3-6 of Wang by half the inter-electrode spacing of Wang); and 
performing electrical impedance imaging from the first array and the second array of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at a first time and at the second position at a second time wherein using the first and second arrays of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at the first time and at the second position at the second time increases a number and a density of electrical impedance imaging sampling points for electrical impedance imaging compared to using only the first array of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position (the impedance imaging of Wang using the first and second placements of the electrodes).
With respect to claim 3, the combination teaches or suggests that the unit cell is defined by four electrode positions (0, 0), (1, 0), (0, 1), (1, 1) in a coordinate space defined by the whole of the first basis vector and the whole of the second basis vector, wherein the first array of electrical impedance imaging sampling points is defined by tessellation from the first position of the unit cell defined by the four electrode positions and wherein the second array of electrical impedance imaging sampling points is defined by tessellation, from the second position, of the unit cell defined by the four electrode positions (the first and second placements of the electrodes in FIGS. 3-6 of Wang).
With respect to claim 4, the combination teaches or suggests that the whole of the first basis vector and the whole of the second basis vector have a same magnitude but different directions (the placement of the electrodes in FIGS. 3-6 of Wang).
With respect to claim 8, the combination teaches or suggests that different positional offsets are defined by different linear translations wherein each different linear translation is defined by at least one of a different combination of the fraction of the first basis vector and the fraction of the second basis vector (moving the electrodes in FIGS. 3-6 of Wang by half the inter-electrode spacing of Wang).
With respect to claim 9, the combination teaches or suggests that N2 different positional offsets are defined by sub-dividing the whole of the first basis vector into a number N first sub- portions and dividing the whole of the second basis vector into a number N of second sub- portions and defining the linear translation by a linear combination of one or more of the first sub-portions and one or more of the second sub-portions (moving the electrodes in FIGS. 3-6 of Wang by half the inter-electrode spacing of Wang).
With respect to claim 10, the combination teaches or suggests that the first sub-portions and the second sub-portions are of equal magnitude (moving the electrodes in FIGS. 3-6 of Wang by half the inter-electrode spacing of Wang).
With respect to claim 13, the combination teaches or suggests that there is a one-to-one mapping between an array of electrodes in the electrode frame and the first array of electrical impedance imaging sampling points (the placement of the electrodes in FIGS. 3-6 of Wang).
With respect to claim 15, the combination teaches or suggests that the electrode frame is a fixed arrangement of electrodes that have a fixed relative position relative to each other (the placement of the electrodes in FIGS. 3-6 of Wang).
With respect to claim 16, the combination teaches or suggests that performing electrical impedance imaging from the first and second arrays of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at a first time and at the second position at a second time comprises:  at the first time, providing an input electrical signal to a pair of electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling points; and receiving an output electrical signal from at least the other electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling points; and. at the second time, providing an input electrical signal to a pair of electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points and receiving an output electrical signal from at least other electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points (the impedance imaging (FIG. 2) of Wang using the first and second placements).
With respect to claim 17, the combination teaches or suggests that the method comprises: providing the input electrical signal to different pairs of electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling point and receiving an output electrical signal from at least other electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling points; and providing the input electrical signal to different pairs of electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points and receiving an output electrical signal from at least other electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points (the impedance imaging (FIG. 2) of Wang using the first and second placements).
With respect to claim 18, the combination teaches or suggests determining electrical impedance measurements made using the array of electrical impedance imaging sampling points defined by the electrode frame that is physically positioned at the first position and using the different array of electrical impedance imaging sampling points defined by the same electrical impedance imaging electrode frame that has been physically repositioned to the different, second position, to produce an electrical impedance image (the impedance imaging (FIG. 2) of Wang using the first and second placements).
With respect to claim 19, the combination teaches or suggests increasing the number and density of electrical impedance imaging-sampling points comprises increasing the number and density of the sampling points to be four times greater than the different array of electrical impedance imaging sampling points to produce an electrical impedance image having a higher resolution than the different array of electrical impedance imaging sampling points (moving the electrodes in FIGS. 3-6 of Wang by half the inter-electrode spacing of Wang produces a higher resolution – see the above 103 analysis; also col. 26, lines 28-45 of Mazess suggests that there may be four points 342 and each point 342 can be stored, which connotes that at least three more locations are used; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the electrodes to each of the four points noted in FIG. 23 of Mazess so as to increase the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements).
With respect to claim 21, Wang teaches the use of a controller 400 to run the system.  It is known in the art that such imaging controllers have memories, processors, and program codes (cols. 5-7 of Mazess).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use memories, processors, and program codes so as to formulate the controller of Wang since a configuration is required and Mazess teaches one such configuration and/or it permits the controller to carry out its disclosed functions. 
With respect to claim 21, the combination teaches or suggests an apparatus comprising: 
an electrode frame comprising electrodes for defining sampling points (the placement of the electrodes in FIGS. 3-6 of Wang);
at least one processor (the controller of Wang with the processor suggested by Mazess); and
at least one memory (the controller of Wang with the memory suggested by Mazess) including computer program code (the controller of Wang with the program code configuration suggested by Mazess), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform:
determining a first array of sampling points defined by the electrode frame that is physically positioned at a first position, wherein the electrode frame defines a relative displacement of sampling points (the first placement of the electrodes in FIGS. 3-6 of Wang); 
defining an offset between the first position and a second position, different to the first position, wherein the defining is by a linear translation that is defined by at least one of a fraction of a whole of a first basis vector or a fraction of a whole of a second basis vector, wherein the first basis vector and the second basis vector define a unit cell of electrodes that is a smallest pattern of electrodes that can be tessellated to form the electrode frame (identification of the amount of moving the electrodes in FIGS. 3-6 of Wang by half the inter-electrode spacing of Wang);
determining a different second array of electrical impedance imaging sampling points defined by the same electrical impedance imaging electrode frame that has been physically repositioned to the different, second position (the second placement of the electrodes in FIGS. 3-6 of Wang); and 
performing electrical impedance imaging from the first array and the second array of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at a first time and at the second position at a second time wherein using the first and second arrays of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at the first time and at the second position at the second time increases a number and a density of electrical impedance imaging sampling points for electrical impedance imaging compared to using only the first array of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position (the impedance imaging of Wang using the first and second placements of the electrodes).

Claims 1, 3-4, 8-10, 13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0046505 (Cornish)(previously cited), in view of Mazess.
Cornish teaches the steps of determining an array of sampling points defined by an electrode frame at a first position (steps 500 of Cornish).  In the same field of medical imaging using discrete electrode elements, Mazess teaches the moving the electrodes by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the electrodes by half the inter-electrode spacing of Cornish so as to double the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements.
With respect to claim 1, the combination teaches or suggests method, comprising: increasing a number and density of sampling points for electrical impedance imaging by:
determining a first array of electrical impedance imaging sampling points defined by an electrical impedance imaging electrode frame that is physically positioned at a first position, wherein the electrode frame defines a relative displacement of electrical impedance imaging sampling points (the first placement of the electrodes of Cornish; steps 500 of Cornish); and
defining an offset between the first position and a second position, different to the first position, wherein the defining is using a linear translation that is defined by at least one of a fraction of a first basis vector or a fraction of a second basis vector, and wherein a whole of the first basis vector and a whole of the second basis vector define a unit cell of electrodes that is a smallest pattern of electrodes that can be tessellated to form the electrode frame (identification of the amount of moving the electrodes of Cornish by half the inter-electrode spacing of Cornish);
determining a different second array of electrical impedance imaging sampling points defined by a same electrical impedance imaging electrode frame that has been physically repositioned to the different, second position (the second placement of the electrodes of Cornish; steps 500 of Cornish); and 
performing electrical impedance imaging from the first array and the second array of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at a first time and at the second position at a second time wherein using the first and second arrays of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at the first time and at the second position at the second time increases a number and a density of electrical impedance imaging sampling points for electrical impedance imaging compared to using only the first array of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position (the impedance mapping of Cornish using the first and second placements of the electrodes).
With respect to claim 3, the combination teaches or suggests that the unit cell is defined by four electrode positions (0, 0), (1, 0), (0, 1), (1, 1) in a coordinate space defined by the whole of the first basis vector and the whole of the second basis vector, wherein the first array of electrical impedance imaging sampling points is defined by tessellation from the first position of the unit cell defined by the four electrode positions and wherein the second array of electrical impedance imaging sampling points is defined by tessellation, from the second position, of the unit cell defined by the four electrode positions (FIG. 4 of Cornish).
With respect to claim 4, the combination teaches or suggests that the whole of the first basis vector and the whole of the second basis vector have a same magnitude but different directions (FIG. 4 of Cornish).
With respect to claim 8, the combination teaches or suggests that different positional offsets are defined by different linear translations wherein each different linear translation is defined by at least one of a different combination of the fraction of the first basis vector and the fraction of the second basis vector (moving the electrodes of Cornish by half the inter-electrode spacing of Cornish).
With respect to claim 9, the combination teaches or suggests that N2 different positional offsets are defined by sub-dividing the whole of the first basis vector into a number N first sub- portions and dividing the whole of the second basis vector into a number N of second sub- portions and defining the linear translation by a linear combination of one or more of the first sub-portions and one or more of the second sub-portions (moving the electrodes of Cornish by half the inter-electrode spacing of Cornish).
With respect to claim 10, the combination teaches or suggests that the first sub-portions and the second sub-portions are of equal magnitude (moving the electrodes of Cornish by half the inter-electrode spacing of Cornish).
With respect to claim 13, the combination teaches or suggests that there is a one-to-one mapping between an array of electrodes in the electrode frame and the first array of electrical impedance imaging sampling points (the placement of the electrodes of Cornish; FIG. 4 of Cornish).
With respect to claim 15, the combination teaches or suggests that the electrode frame is a fixed arrangement of electrodes that have a fixed relative position relative to each other (the placement of the electrodes of Cornish; steps 500 of Cornish).
With respect to claim 16, the combination teaches or suggests that performing electrical impedance imaging from the first and second arrays of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at a first time and at the second position at a second time comprises:  at the first time, providing an input electrical signal to a pair of electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling points; and receiving an output electrical signal from at least the other electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling points; and. at the second time, providing an input electrical signal to a pair of electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points and receiving an output electrical signal from at least other electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points (the impedance mapping (step 540) of Cornish using the first and second placements).
With respect to claim 17, the combination teaches or suggests that the method comprises: providing the input electrical signal to different pairs of electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling point and receiving an output electrical signal from at least other electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling points; and providing the input electrical signal to different pairs of electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points and receiving an output electrical signal from at least other electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points (the impedance mapping (step 540) of Cornish using the first and second placements).
With respect to claim 18, the combination teaches or suggests that determining electrical impedance measurements made using the array of electrical impedance imaging sampling points defined by the electrode frame that is physically positioned at the first position and using the different array of electrical impedance imaging sampling points defined by the same electrical impedance imaging electrode frame that has been physically repositioned to the different, second position, to produce an electrical impedance image (the impedance mapping (step 540) of Cornish using the first and second placements).
With respect to claim 19, the combination teaches or suggests that increasing the number and density of electrical impedance imaging-sampling points comprises increasing the number and density of the sampling points to be four times greater than the different array of electrical impedance imaging sampling points to produce an electrical impedance image having a higher resolution than the different array of electrical impedance imaging sampling points (moving the electrodes of Cornish by half the inter-electrode spacing of Cornish produces a higher resolution – see the above 103 analysis; also col. 26, lines 28-45 of Mazess suggests that there may be four points 342 and each point 342  can be stored, which connotes that at least three more locations are used; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the electrodes to each of the four points noted in FIG. 23 of Mazess so as to increase the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements).
With respect to claim 21, the combination teaches or suggests an apparatus comprising: 
an electrode frame comprising electrodes for defining sampling points (the placement of the electrodes of Cornish);
at least one processor (the processor of Cornish; paragraphs 0127-0133 of Cornish); and
at least one memory (the memory of Cornish; paragraphs 0127-0133 of Cornish) including computer program code (paragraphs 0127-0133 of Cornish)
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform: 
determining a first array of sampling points defined by the electrode frame that is physically positioned at a first position, wherein the electrode frame defines a relative displacement of sampling points (the first placement of the electrodes of Cornish; steps 500 of Cornish); 
defining an offset between the first position and a second position, different to the first position, wherein the defining is by a linear translation that is defined by at least one of a fraction of a whole of a first basis vector or a fraction of a whole of a second basis vector, wherein the first basis vector and the second basis vector define a unit cell of electrodes that is a smallest pattern of electrodes that can be tessellated to form the electrode frame (identification of the amount of moving the electrodes of Cornish by half the inter-electrode spacing of Cornish);
determining a different second array of electrical impedance imaging sampling points defined by the same electrical impedance imaging electrode frame that has been physically repositioned to the different, second position (the second placement of the electrodes of Cornish; steps 500 of Cornish); and 
performing electrical impedance imaging from the first array and the second array of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at a first time and at the second position at a second time wherein using the first and second arrays of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at the first time and at the second position at the second time increases a number and a density of electrical impedance imaging sampling points for electrical impedance imaging compared to using only the first array of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position (the impedance mapping of Cornish using the first and second placements of the electrodes).

Claims 1, 3-4, 8-10, 13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0307566 (Malone)(previously cited), in view of Cornish, and further in view of Mazess.
  Malone teaches the steps of determining an array of sampling points defined by an electrode frame at a first position (FIG. 2 of Malone).  Malone teaches that different quantities of electrodes on a pad may be used (paragraph 0014 of Malone). Cornish discloses a number and pad for the electrodes of impedance measurements (FIG. 4 of Cornish).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrode and pad arrangement of Cornish as the electrode and pad arrangement of Malone since (1) an arrangement is required and Cornish teaches one such arrangement; and/or (2) the electrode and pad arrangement is disclosed by Malone to be subject to change and, as such, the electrode and pad arrangement is a results-effective variable that would have been optimized through routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the appropriate electrode and pad arrangement, using the teachings of Cornish as a starting point, so as to obtain the desired electrode and pad arrangement.
In the same field of medical imaging using discrete electrode elements, Mazess teaches the moving the electrodes by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the electrodes by half the inter-electrode spacing of the combination so as to double the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements.
With respect to claim 1, the combination teaches or suggests a method, comprising: increasing a number and density of sampling points for electrical impedance imaging by:
determining a first array of electrical impedance imaging sampling points defined by an electrical impedance imaging electrode frame that is physically positioned at a first position, wherein the electrode frame defines a relative displacement of electrical impedance imaging sampling points (the first placement of the electrodes of the combination; FIG. 1 and paragraphs 0015-0018 of Malone); and
defining an offset between the first position and a second position, different to the first position, wherein the defining is using a linear translation that is defined by at least one of a fraction of a first basis vector or a fraction of a second basis vector, and wherein a whole of the first basis vector and a whole of the second basis vector define a unit cell of electrodes that is a smallest pattern of electrodes that can be tessellated to form the electrode frame (identification of the amount of moving the electrodes of the combination by half the inter-electrode spacing of the combination);
determining a different second array of electrical impedance imaging sampling points defined by a same electrical impedance imaging electrode frame that has been physically repositioned to the different, second position (the second placement of the electrodes of the combination; FIG. 1 and paragraphs 0015-0018 of Malone); and 
performing electrical impedance imaging from the first array and the second array of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at a first time and at the second position at a second time wherein using the first and second arrays of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at the first time and at the second position at the second time increases a number and a density of electrical impedance imaging sampling points for electrical impedance imaging compared to using only the first array of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position (the impedance imaging of Malone using the first and second placements of the electrodes).
With respect to claim 3, the combination teaches or suggests that the unit cell is defined by four electrode positions (0, 0), (1, 0), (0, 1), (1, 1) in a coordinate space defined by the whole of the first basis vector and the whole of the second basis vector, wherein the first array of electrical impedance imaging sampling points is defined by tessellation from the first position of the unit cell defined by the four electrode positions and wherein the second array of electrical impedance imaging sampling points is defined by tessellation, from the second position, of the unit cell defined by the four electrode positions (FIG. 4 of Cornish).
With respect to claim 4, the combination teaches or suggests that the whole of the first basis vector and the whole of the second basis vector have a same magnitude but different directions (FIG. 4 of Cornish).
With respect to claim 8, the combination teaches or suggests that different positional offsets are defined by different linear translations wherein each different linear translation is defined by at least one of a different combination of the fraction of the first basis vector and the fraction of the second basis vector (moving the electrodes of the combination by half the inter-electrode spacing of the combination).
With respect to claim 9, the combination teaches or suggests that N2 different positional offsets are defined by sub-dividing the whole of the first basis vector into a number N first sub- portions and dividing the whole of the second basis vector into a number N of second sub- portions and defining the linear translation by a linear combination of one or more of the first sub-portions and one or more of the second sub-portions (moving the electrodes of the combination by half the inter-electrode spacing of the combination).
With respect to claim 10, the combination teaches or suggests that the first sub-portions and the second sub-portions are of equal magnitude (moving the electrodes of the combination by half the inter-electrode spacing of the combination).
With respect to claim 13, the combination teaches or suggests that there is a one-to-one mapping between an array of electrodes in the electrode frame and the first array of electrical impedance imaging sampling points (the placement of the electrodes of the combination; FIG. 1 and paragraphs 0015-0018 of Malone).
With respect to claim 15, the combination teaches or suggests that the electrode frame is a fixed arrangement of electrodes that have a fixed relative position relative to each other (the placement of the electrodes and pad of the combination; FIG. 1 and paragraphs 0015-0018 of Malone).
With respect to claim 16, the combination teaches or suggests that performing electrical impedance imaging from the first and second arrays of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at a first time and at the second position at a second time comprises:  at the first time, providing an input electrical signal to a pair of electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling points; and receiving an output electrical signal from at least the other electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling points; and. at the second time, providing an input electrical signal to a pair of electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points and receiving an output electrical signal from at least other electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points (the impedance imaging using the first and second placements of the electrodes of the combination; FIG. 1 and paragraphs 0015-0018 of Malone).
With respect to claim 17, the combination teaches or suggests that the method comprises: providing the input electrical signal to different pairs of electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling point and receiving an output electrical signal from at least other electrical impedance imaging sampling points in the first array of electrical impedance imaging sampling points; and providing the input electrical signal to different pairs of electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points and receiving an output electrical signal from at least other electrical impedance imaging sampling points in the second array of electrical impedance imaging sampling points (the impedance imaging using the first and second placements of the electrodes of the combination; FIG. 1 and paragraphs 0015-0018 of Malone).
With respect to claim 18, the combination teaches or suggests determining electrical impedance measurements made using the array of electrical impedance imaging sampling points defined by the electrode frame that is physically positioned at the first position and using the different array of electrical impedance imaging sampling points defined by the same electrical impedance imaging electrode frame that has been physically repositioned to the different, second position, to produce an electrical impedance image (the first and second placements of the electrodes of the combination; FIG. 1 and paragraphs 0015-0018 of Malone; moving the electrodes of the combination by half the inter-electrode spacing of the combination).
With respect to claim 19, the combination teaches or suggests that increasing the number and density of electrical impedance imaging-sampling points comprises increasing the number and density of the sampling points to be four times greater than the different array of electrical impedance imaging sampling points to produce an electrical impedance image having a higher resolution than the different array of electrical impedance imaging sampling points (moving the electrodes of the combination by half the inter-electrode spacing of the combination produces a higher resolution – see the above 103 analysis; also col. 26, lines 28-45 of Mazess suggests that there may be four points 342 and each point 342 can be stored, which connotes that at least three more locations are used; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the electrodes to each of the four points noted in FIG. 23 of Mazess so as to increase the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements).
With respect to claim 21, the combination teaches or suggests an apparatus comprising: 
an electrode frame comprising electrodes for defining sampling points (FIG. 4 of Cornish);
at least one processor (the processor of Malone; paragraphs 0015-0018 of Malone); and
at least one memory (the memory of Malone; paragraphs 0015-0018 of Malone) including computer program code (paragraphs 0015-0018 of Malone), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform: 
determining a first array of sampling points defined by the electrode frame that is physically positioned at a first position, wherein the electrode frame defines a relative displacement of sampling points (the first placement of the electrodes of the combination; FIG. 1 and paragraphs 0015-0018 of Malone); 
defining an offset between the first position and a second position, different to the first position, wherein the defining is by a linear translation that is defined by at least one of a fraction of a whole of a first basis vector or a fraction of a whole of a second basis vector, wherein the first basis vector and the second basis vector define a unit cell of electrodes that is a smallest pattern of electrodes that can be tessellated to form the electrode frame (identification of the amount of moving the electrodes of the combination by half the inter-electrode spacing of the combination);
determining a different second array of electrical impedance imaging sampling points defined by the same electrical impedance imaging electrode frame that has been physically repositioned to the different, second position (the second placement of the electrodes of the combination by moving the electrodes of the combination by half the inter-electrode spacing of the combination; FIG. 1 and paragraphs 0015-0018 of Malone); and 
performing electrical impedance imaging from the first array and the second array of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at a first time and at the second position at a second time wherein using the first and second arrays of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position at the first time and at the second position at the second time increases a number and a density of electrical impedance imaging sampling points for electrical impedance imaging compared to using only the first array of electrical impedance imaging sampling points obtained using the electrode frame when the electrode frame is physically positioned at the first position (the impedance imaging of Malone using the first and second placements of the electrodes).

Response to Arguments
The Applicant’s arguments filed on 5/17/2022 have been fully considered.
The Applicant asserts:

    PNG
    media_image1.png
    96
    700
    media_image1.png
    Greyscale

This argument is not persuasive since the U.S. Patent and Trademark Office is governed by different laws and rules.  The claims are subject to these U.S. laws and rules and must be examined and, when applicable, issue in accordance with them.  Allowed claims in other jurisdictions does not mean that the claims are guaranteed to be allowable in the United States.  
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
The Applicant asserts:

    PNG
    media_image2.png
    150
    696
    media_image2.png
    Greyscale

This statement is rather confusing.  In the Office Action dated 10/7/2019, the Office Action dated 12/17/2021, and the instant Office Action, no claim limitation is or was interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The Applicant says that they do not agree with this, which means they believe that the claims should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The Applicant then says that the claims are now amended so that they should no longer be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear if the Applicant believes that the claims should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or not.  Regardless, the Examiner takes the position that no claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since (1) no claim limitation uses the word “means” (or “step”) in a claim with functional language, and (2) the presumption that absence of the word “means” (or “step”) in a claim that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, has not been rebutted.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 5/17/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 5/17/2022.
With respect to claim 13, the issue indefiniteness issue with respect to the recitation “an array of electrodes in the electrode frame” in line 2 remains.  It is not clear if this recitation is the same as, related to, or different from “a unit cell of electrodes that is a smallest pattern of electrodes that can be tessellated to form the electrode frame” of claim 1, lines 13-14.  The Applicant’s amendments or arguments address this issue and the Examiner cannot find a reason to withdraw it.
35 U.S.C. 101
In view of the claim amendments filed on 5/17/2022, the claim rejections under 35 U.S.C. 101 are withdrawn.
Prior art rejections based on Wang and Mazess
The Applicant asserts:

    PNG
    media_image3.png
    216
    673
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    128
    681
    media_image4.png
    Greyscale

…

    PNG
    media_image5.png
    183
    665
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    65
    669
    media_image6.png
    Greyscale

This argument is not persuasive.  The modification that Mazess permits an even higher resolution than Wang discloses by itself.  As such, the teachings of Mazess are relevant and useful with respect to the teachings of Wang.  Also, Mazess is relevant with respect to Wang since they both relate to medical imaging using electrode elements.   Alternatively, Mazess discloses a solution to a pertinent problem of Wang, that is, improving resolution for an electrode array that is used in medical imaging.  Because Mazess provides a solution to a pertinent problem of Wang, it is considered analogous art.  The two technologies are compatible since Mazess merely teaches that the moving by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  Such a teaching is pertinent to any electrode distribution.  Further, the Examiner only relies on the teachings of Wang, Mazess, and general knowledge and is not relying on the current application’s disclosure.  The movement of electrodes suggested by Mazess increases the resolution more than what Wang suggests alone without increasing the amount of wiring or the number of detector elements.  Further, there is no abandonment of the teachings of Wang but merely an augmentation that permits a greater spatial resolution without increasing the amount of wiring or the number of detector elements.
The Applicant asserts:

    PNG
    media_image7.png
    88
    680
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    91
    667
    media_image8.png
    Greyscale

This argument is not persuasive since it argues Wang individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the same field of medical imaging using discrete electrode elements, Mazess teaches the moving the electrodes by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the electrodes by half the inter-electrode spacing of Wang so as to double the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements.  Thus, Mazess discloses the physical linear translation.
The Applicant asserts:

    PNG
    media_image9.png
    125
    665
    media_image9.png
    Greyscale

This argument is not persuasive because it is not commensurate with the rejection. In the same field of medical imaging using discrete electrode elements, Mazess teaches the moving the electrodes by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the electrodes by half the inter-electrode spacing of Wang so as to double the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements.  Thus, Mazess discloses the physical linear translation.  Such a modification results in a greater spatial resolution than from Wang’s teachings alone without increasing the amount of wiring or the number of detector elements.
The Applicant asserts:

    PNG
    media_image10.png
    278
    671
    media_image10.png
    Greyscale

…

    PNG
    media_image11.png
    186
    668
    media_image11.png
    Greyscale

…

    PNG
    media_image12.png
    186
    661
    media_image12.png
    Greyscale

…

    PNG
    media_image13.png
    244
    659
    media_image13.png
    Greyscale

…

    PNG
    media_image14.png
    248
    661
    media_image14.png
    Greyscale

First, the electrodes of Wang are the electrodes of the combination.  Thus, the electrodes of Mazess being unsuitable of impedance measurements is not commensurate with the rejection.  
Second, Mazess is relevant with respect to Wang since they both relate to medical imaging using electrode elements.  As such, they are in the same field of endeavor.  Alternatively, Mazess discloses a solution to a pertinent problem of Wang, that is, improving resolution for an electrode array that is used in medical imaging.  Because Mazess provides a solution to a pertinent problem of Wang, it is considered analogous art.  The two technologies are compatible since Mazess merely teaches that the moving the electrodes by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  Such a teaching is pertinent to any electrode distribution.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the electrodes by half the inter-electrode spacing of Wang so as to double the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements.
Third, Mazess is simply being relied upon to show how an electrode array can have improved resolution without increasing the amount of wiring or the number of detector elements.  Such a teaching is compatible with the teachings of Wang.
The Applicant asserts:

    PNG
    media_image15.png
    132
    674
    media_image15.png
    Greyscale

These arguments are not persuasive.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the Examiner has relied upon the knowledge gleaned only from the prior art, as articulated above.
The Applicant asserts:

    PNG
    media_image16.png
    269
    666
    media_image16.png
    Greyscale

As articulated above, there is compatibility between the teachings of Wang and Mazess as suggested by the teachings of Wang and Mazess.  Further, the Examiner has relied upon the knowledge gleaned only from the prior art, as articulated above.
In view of the above, the combination of Wang and Mazess is proper since the teachings which are being relied upon in the rejection are compatible such that one of ordinary skill in the art would have a reasonable expectation of success.
The rejection of claim 21 is proper for the same above reasons as why the rejection of claim 1 is proper. 
The rejections of claims 3-4, 8-10, 13, and 15-19 are proper for the same above reasons as why the rejection of claim 1 is proper.
Prior art rejections based on Cornish and Mazess
The Applicant asserts:

    PNG
    media_image17.png
    121
    666
    media_image17.png
    Greyscale

This argument is not persuasive since Cornish does not disparage the movement of the electrode array such that it cannot be said that Cornish teaches away from the proposed combination.
The Applicant asserts:

    PNG
    media_image18.png
    94
    662
    media_image18.png
    Greyscale

This argument is not persuasive.  The modification that Mazess permits an even higher resolution than Cornish discloses by itself.  As such, the teachings of Mazess are relevant and useful with respect to the teachings of Cornish.  Also, Mazess is relevant with respect to Cornish since they both relate to medical imaging using electrode elements.   Alternatively, Mazess discloses a solution to a pertinent problem of Cornish, that is, improving resolution for an electrode array that is used in medical imaging.  Because Mazess provides a solution to a pertinent problem of Cornish, it is considered analogous art.  The two technologies are compatible since Mazess merely teaches that the moving by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  Such a teaching is pertinent to any electrode distribution.  
The Applicant asserts:

    PNG
    media_image19.png
    125
    665
    media_image19.png
    Greyscale

This argument is not persuasive since it argues Cornish individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the same field of medical imaging using discrete electrode elements, Mazess teaches the moving the electrodes by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the electrodes by half the inter-electrode spacing of Wang so as to double the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements.  Thus, Mazess discloses the physical linear translation.
The Applicant asserts:

    PNG
    media_image20.png
    268
    663
    media_image20.png
    Greyscale

This argument is not persuasive.  The modification that Mazess permits an even higher resolution than Cornish discloses by itself.  As such, the teachings of Mazess are relevant and useful with respect to the teachings of Cornish.  Also, Mazess is relevant with respect to Cornish since they both relate to medical imaging using electrode elements.   Alternatively, Mazess discloses a solution to a pertinent problem of Cornish, that is, improving resolution for an electrode array that is used in medical imaging.  Because Mazess provides a solution to a pertinent problem of Cornish, it is considered analogous art.  The two technologies are compatible since Mazess merely teaches that the moving by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  Such a teaching is pertinent to any electrode distribution.  Further, the Examiner only relies on the teachings of Cornish, Mazess, and general knowledge and is not relying on the current application’s disclosure.  The movement of electrodes suggested by Mazess increases the resolution more than what Cornish suggests alone without increasing the amount of wiring or the number of detector elements.  Further, there is no abandonment of the teachings of Cornish but merely an augmentation that permits a greater spatial resolution without increasing the amount of wiring or the number of detector elements.  Finally, the lack of an overlap is not recited in the claims and cannot be grounds for distinguishing the claimed invention from the combination. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant asserts:

    PNG
    media_image21.png
    107
    678
    media_image21.png
    Greyscale

This argument is not persuasive since it is not commensurate with the rejection.  There is no rejection based on Wang and Cornish.
The rejection of claim 21 is proper for the same above reasons as why the rejection of claim 1 is proper. 
The rejections of claims 3-4, 8-10, 13, and 15-19 are proper for the same above reasons as why the rejection of claim 1 is proper.
Prior art rejections based on Malone, Cornish, and Mazess
The Applicant asserts:

    PNG
    media_image22.png
    102
    670
    media_image22.png
    Greyscale

This argument is not persuasive since Malone does not disparage the movement of the electrode array such that it cannot be said that Malone teaches away from the proposed combination.
The Applicant asserts:

    PNG
    media_image23.png
    78
    682
    media_image23.png
    Greyscale

This argument is not persuasive.  The modification that Mazess permits an even higher resolution than Malone and Cornish disclose by themselves.  As such, the teachings of Mazess are relevant and useful with respect to the teachings of Malone and Cornish.  Also, Mazess is relevant with respect to Malone and Cornish since they both relate to medical imaging using electrode elements.   Alternatively, Mazess discloses a solution to a pertinent problem of Malone and Cornish, that is, improving resolution for an electrode array that is used in medical imaging.  Because Mazess provides a solution to a pertinent problem of Malone and Cornish, it is considered analogous art.  The two technologies are compatible since Mazess merely teaches that the moving by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  Such a teaching is pertinent to any electrode distribution.  
The Applicant asserts:

    PNG
    media_image24.png
    98
    663
    media_image24.png
    Greyscale

This argument is not persuasive since it argues Malone individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the same field of medical imaging using discrete electrode elements, Mazess teaches the moving the electrodes by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the electrodes by half the inter-electrode spacing of the combination so as to double the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements. Thus, Mazess discloses the physical linear translation.
The Applicant asserts:

    PNG
    media_image25.png
    389
    665
    media_image25.png
    Greyscale

This argument is not persuasive.  The modification that Mazess permits an even higher resolution than Malone discloses by itself.  As such, the teachings of Mazess are relevant and useful with respect to the teachings of Malone.  Also, Mazess is relevant with respect to Malone since they both relate to medical imaging using electrode elements.   Alternatively, Mazess discloses a solution to a pertinent problem of Malone, that is, improving resolution for an electrode array that is used in medical imaging.  Because Mazess provides a solution to a pertinent problem of Malone, it is considered analogous art.  The two technologies are compatible since Mazess merely teaches that the moving by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  Such a teaching is pertinent to any electrode distribution.  Further, the Examiner only relies on the teachings of Malone, Cornish, Mazess, and general knowledge and is not relying on the current application’s disclosure.  The movement of electrodes suggested by Mazess increases the resolution more than what Malone suggests alone without increasing the amount of wiring or the number of detector elements.  Further, there is no abandonment of the teachings of Malone but merely an augmentation that permits a greater spatial resolution without increasing the amount of wiring or the number of detector elements. 
The Applicant asserts:

    PNG
    media_image26.png
    76
    674
    media_image26.png
    Greyscale

 The lack of an overlap is not recited in the claims and cannot be grounds for distinguishing the claimed invention from the combination. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant asserts:

    PNG
    media_image27.png
    111
    675
    media_image27.png
    Greyscale

This argument is not persuasive since it is not commensurate with the rejection.  There is no rejection based on Malone and Wang. Further, there is no evidence that the electrodes of Malone are permanent stationary on the individual and that they must be.
The rejection of claim 21 is proper for the same above reasons as why the rejection of claim 1 is proper. 
The rejections of claims 3-4, 8-10, 13, and 15-19 are proper for the same above reasons as why the rejection of claim 1 is proper.
The Applicant goes through the obviousness rationales on pages 19-20 of the Response, but since these comments are not commensurate with the rejections, they are not persuasive.  With respect to the obviousness rationale employed above, there is a motivation or reasoning for combination as articulated above. 
 The teaching of Mazess suggests a way of increasing spatial resolution without increasing the number of wires and detecting elements.  Mazess is relevant with respect to Wang, Cornish, and Malone since they all relate to medical imaging using electrode elements.   Alternatively, Mazess discloses a solution to a pertinent problem of increasing spatial resolution for a detecting array that is used in medical imaging.  Because Mazess provides a solution to a pertinent problem, it is considered analogous art.  The technologies are compatible since Mazess merely teaches that the moving by half the inter-electrode spacing creates the effect of doubling the spatial resolution of the received signals without increasing the amount of wiring or the number of detector elements (col. 26, lines 28-45 of Mazess).  Thus, the Examiner has not relied upon the Applicant’s disclosure but on the teachings of Mazess.
The Applicant makes redundant and/or repetitive statements on pages 21-25 of the Response that have already been covered in the above arguments and the Examiner’s remarks are just as applicable to them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 18, lines 4-5 also recites “the same electrical impedance imaging electrode frame”.